EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Trautschold on 9/10/21.

The application has been amended as follows: 

Claim 9:
Lines 5-6: “a contact extending from the body, the contact having an opening through which the locking member extends” has been replaced with --a first contact extending from the body, and a second contact extending from an opposite side of the body, each of the first and second contacts having an opening through which the locking member can extend, wherein the receiver is configured to engage either the first contact or the second contact--

Claim 10:
Line 1: “the contact” has been replaced with --the first contact or the second contact--

Claim 14:
Line 5: “generally” has been replaced with --substantially--
Line 10: “and wherein” has been replaced with --wherein--
Line 11: “opening.” has been replaced with --opening; and wherein the actuator is configured to engage the locking member through the opening.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a screen assembly comprising a recess and a receiver positioned in the recess, the receiver including a locking member and an actuator; a connector including a body and a contact with an opening therein, the contact being configured to be received in the receiver such that the locking member extends through the opening; wherein the locking member has a cantilevered finger and the actuator is cantilevered and resiliently constructed so as to be biased away from the locking member without a separate biasing element, or wherein the connector has first and second contacts each having an opening through which the locking member can extend, or wherein the actuator is configured to engage the locking member through the opening. At least Norris (US 3567260) discloses a screen assembly comprising a receiver and a contact received therein, but Norris fails to disclose a cantilevered actuator, engagement between the actuator and the locking member through the opening, or a second contact on an opposite side of the connector. At least Kosh (US 8776332) discloses a locking mechanism comprising a receiver with a cantilevered actuator, but Kosh fails to disclose biasing of the actuator without a separate biasing element. None of the prior art discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/JERRY E REDMAN/Primary Examiner, Art Unit 3634